Title: To James Madison from James Taylor, 3 April 1807
From: Taylor, James
To: Madison, James



My Dear Sir
NewPort Kentucky 3rd. April 1807

A particular friend of mine James W Moss, who is a brother of Mrs Taylor has requested me to lend my aid in procuring him the appointment of Surveyor of the Port of Limestone (or Mays-Ville) in Mason County in this State.
He informs me that by a law of the last Session that place, among others, in the Western country is made a port of Entry.  Should this be the case & it is not imposing too much on your goodness I would be glad you would signify to Mr. Gallitine that you are informed that he is a Person of good character and well qualified for the appointment  He has a good education, being brought up for the law.  He is pretty well acquainted with Mercantile transactions, having lived in a Store for about two years.  He is about 28 years of age sober industrious & persevering in every thing he undertakes.  He has been a married man some years.
He has a small farm near Limestone on which he resides.  I assure you I think there are few men who would make a better public Officer, than Mr Moss, as I conceive him a man of uncommon firmness & good judgment.  He is very warmly attached to the present administration and did not fail to express his disapprobation of many acts of the late.  He can give any Security the State affords being very generally esteemed & respected by his acquaintances.  I should have written to both your self & Mr. Gallitine earlier but have been from home for some time in Jefferson.  I have this day written to Mr G on the subject altho I am almost a Stranger to him.
While I was in Jefferson I saw a good many of our connections among those of your acquaintance.  I was at the house of The Commodore Colo Richard & Major William  Their families were well  I made mention of you to each of them agreeable to your request in one of your letters not long since recieved.  They all inquired with a good deal of solicitude after your health & welfare & are looking forward with your friends generally in this country when you will be exalted to the Presidency as a reward for your long and faithful services to your country,  indeed the people appear to be unanimous almost; both in this State and Ohio in your favour in case Mr Jefferson does not come forward again, which I do not think will be the case as I know he has long since determined to retire.  I have not seen Genl. Sandford since I returned  I am anxious to see him as I have no doubt he can give me a good acct of information in which I feel very interested in.
Our old friend Mrs. Bell is now with me  She is spending some time with Mrs. Sandford and will remain till after an increase of the family which is expected will take place about July  The good old Lady is in very good health & Spirits.  Colo. Richard Taylor has lost his Son Richard an amiable youth about 18  He had commenced the study of Medicine  The Colo. bears the loss with a good deal of fortitude but Mrs. T appears to be much dejected.  My brother Hubbard was in good health a few weeks ago, as also his family.  I saw Capt Geo: Madison a few days since, as I passed thro Frankfort  Both himself & family were well.  I am much pleased to find that Burr is taken & Sent on for trial.  Nothing Material has transpird in this quarter on the subject of Burr since I had the pleasure of writing you.  The affair of the robery Commited On the public Money in the hands of Genl. Findlay is really a lamentable circumstance both as it relates to the public & himself.  I have not seen him since my return home & the thing took place in my absence.  I imagine his enemies will sieze with avidity this unfortunate circumstance in order to try & get him removed from Office but I hope they will fail as I really think him a good public Officer & a very popular one & altho’ a very unfortunate one.  To remove him from Office would be only to add to his distress and in my opinion would not advance the public interest.  I am still in hopes that the Money will be recovered.  You will no doubt have been informed that one Vatteir a (Frenchman) is supposed to be the head of the band of robers his trial will come on in about a Week and it is thought there is sufficient evidence to convict him.  I never heard the misfortunes of a man more generally deplored than Findlay’s.  He is very generally esteemed by his acquaintances and I do believe there are few men who could have given more general satisfaction to those who has had business in his Office than himself.  I do think his dismissal from Office would be unpopular in Ohio.
I hope you will pardon the freedom I take in making my communications to you this is only a private letter and you will pay what attention to it you may think it merits.  At any rate I hope you will not doubt my friendship to ward your self & our worthy President or my wish for the prosperity of our happy Government, and you may rest assured that I will never recommend a Measure that I think would prove injurious to either.
The old Lady Mrs. Bell joins me & Mrs. Taylor in respectful compliments to Mrs. Madison & your self  I am Dear Sir with great respect & Esteem Your friend & Servt.

James Taylor

